HSBC Loan #: 11-4004213


FIRST AMENDMENT TO LOAN AGREEMENT
AND GUARANTY OF RECOURSE CARVEOUTS
Dated as of June 21, 2017
Between
1334 YORK, LLC, as Borrower,
and
SOTHEBY’S, as Guarantor
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent,
and
THE LENDERS NAMED HEREIN,
as Lenders


Location:
1334 York Avenue, New York New York

 








USActive 37092109.8

--------------------------------------------------------------------------------






FIRST AMENDMENT TO LOAN AGREEMENT
AND GUARANTY OF RECOURSE CARVEOUTS
THIS FIRST AMENDMENT TO LOAN AGREEMENT AND GUARANTY OF RECOURSE CARVEOUTS, dated
as of June 21, 2017 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “First Amendment”), between 1334 YORK, LLC, a
Delaware limited liability company (“Borrower”), having an address at 1334 York
Avenue, New York, New York 10021, SOTHEBY’S, a Delaware corporation, having an
address at 1334 York Avenue, New York, New York 10021 (“Guarantor”), and HSBC
BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the United
States of America, having an address at 452 Fifth Avenue, New York, New York
10018, as administrative agent (including any of its successors and assigns,
“Agent”) for itself and the other Lenders signatory hereto (collectively,
together with such other co‑lenders as may exist from time to time, “Lenders”).
W I T N E S S E T H :
WHEREAS, Borrower, Agent and Lenders entered into that certain Loan Agreement,
dated as of July 1, 2015 (as amended, restated, replaced, supplemented or
otherwise modified from time to time the “Loan Agreement”), and Guarantor made
that certain Guaranty of Recourse Carveouts for the benefit of Agent for the
benefit of Lenders, dated as of July 1, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Guaranty”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement; and
WHEREAS, Borrower, Agent and Lenders desire to enter into this First Amendment
to amend the Loan Documents as set forth below.
NOW, THEREFORE, in consideration of the covenants set forth in this First
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree, represent and warrant as follows:
1.Amendments to Loan Agreement.
(a)    Reduction of Net Worth Covenant. The amount of “$425,000,000” in Section
4.1.12(d) of the Loan Agreement is hereby deleted and replaced with
“$325,000,000” in such instance in such section.
(b)    Reduction of Loan Amount. On or as of July 3, 2017, Borrower shall prepay
the Loan in compliance with Section 2.5.1(b) of the Loan Agreement in an amount
equal to $32,000,000.00, consisting of (a) a $25,000,000.00 cash payment by
Borrower and (b) an application by Agent of $7,000,000.00 projected to be held
in the Restricted Account as of July 1, 2017, together with all other costs and
expenses as set forth in Section 2.5.1(b) of the Loan Agreement in connection
with such prepayment, provided, however, that notwithstanding anything to the
contrary set forth


USActive 37092109.8    

--------------------------------------------------------------------------------





in the Loan Agreement, the Agent and Lenders agree that Borrower is hereby
deemed to have provided notice of all prepayments of the Loan contemplated
pursuant to this Section 1(b) of this First Amendment and shall not be required
to provide any notice of any additional prepayments of the Loan applied by
Lender pursuant to Section 1(c) of this First Amendment.
(c)    Commitment to Annual Prepayments. On July 1, 2018 (or if not a Business
Day, the next succeeding Business Day) and on July 1 (or, if July 1 is not a
Business Day, the next succeeding Business Day) of each subsequent Fiscal Year
thereafter (to the extent the Loan shall remain outstanding on any such date)
(each such date, the “Pay Down Date”), Agent shall apply to the prepayment of
the outstanding principal amount of the Loan any amounts then on deposit in
accordance with the requirements of the Loan Documents in the Restricted Account
until such time as the Loan has been prepaid by Borrower from any funds on
deposit in the Restricted Account in an aggregate amount of up to, but in no
event exceeding, $25,000,000.00 on a cumulative basis when taking into account
all such payments on each such Pay Down Date.
2.    Borrower Representations and Warranties. Borrower hereby represents and
warrants as of the date hereof to Agent and the Lenders that:
(a)    The outstanding principal balance of the Loan as of the date hereof is
$310,957,131.00. The outstanding principal balance of the Loan on July 3, 2017
including after giving effect to the prepayment of the Loan upon the terms set
forth in  Section 1(b) above will be $278,301,634.00.
(b)    Borrower has no claims, counterclaims, defenses or set-offs with respect
to the Loan or the Loan Documents, as modified by this First Amendment.
(c)    Each and all representations and warranties of Borrower in the Loan
Documents are true and correct on the date hereof (after giving effect to this
First Amendment) except to the extent (x) any such representation and warranty
is by its terms expressly applicable only as of the Closing Date, including
without limitation the representation and warranty with respect to the rent roll
attached as Schedule 3.1.21(a) of the Loan Agreement or (y) disclosed to Agent
in writing on or prior to the date hereof.
(d)    Borrower acknowledges that the initial Amortization Schedule attached to
the Loan Agreement as Schedule 2.4.1 remains in full force and effect with
respect to the monthly principal payments set forth thereon; provided, however,
that (i) the final repayment of the principal balance of the Loan due to Lenders
shall be the actual outstanding principal balance of the Loan as of such date
after taking into account the aggregate amount of (A) all prepayments of the
principal balance of the Loan made by Borrower as of such date and (B) all
scheduled payments of principal made by Borrower on each monthly Payment Date in
accordance with the Amortization Schedule as of such date and (ii) the amounts
set forth in the columns entitled “Starting Principal Balance” and “Ending
Principal Balance” on the initial Amortization Schedule shall no longer be
applicable and instead, the principal balance of the Loan on any date shall be
an amount equal to the principal balance set forth in such columns on the
initial Amortization Schedule reduced by the aggregate amount of all prepayments
of the principal amount of the Loan made by Borrower as of such date.


USActive 37092109.8    -2-

--------------------------------------------------------------------------------





For the avoidance of doubt, Agent and Lenders acknowledge that interest payable
on the Loan pursuant to the terms of the Loan Documents at any time while the
Loan is outstanding shall be payable on the outstanding principal balance of the
Loan on the applicable date of determination in accordance with the terms of
Section 2.2.1 of the Loan Agreement.
(e)    Agent and Lenders acknowledge and agree that, notwithstanding anything to
the contrary set forth in Section 4.1.15 of the Loan Agreement, Borrower is
hereby permitted to modify, amend or supplement the terms of any Interest Rate
Protection Agreement entered into by Borrower in accordance with the terms of
the Loan Documents, if and to the extent required to reflect any principal
prepayment of the Loan made by Borrower in accordance with the terms of the Loan
Documents, including the principal prepayments of the Loan made in accordance
with this First Amendment.
(f)    Borrower is validly existing under the laws of the State of Delaware and
has the requisite power and authority to execute and deliver this First
Amendment and to perform the Loan Documents, as applicable, as amended by this
First Amendment. The execution and delivery of this First Amendment and the
performance of the Loan Documents, as applicable, as modified by this First
Amendment, have been duly authorized by all requisite action by or on behalf of
Borrower. This First Amendment has been duly executed and delivered on behalf of
Borrower.
(g)    No consent, approval, authorization or order of any court or Governmental
Authority or other Person is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this First Amendment
or the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been or will be obtained by
Borrower.
3.    Amendment to Guaranty. The amount of “$425,000,000” in the definition of
“Required Minimum Net Worth” in Section 1.2 of the Guaranty is hereby deleted
and replaced with “$325,000,000” in such instance in such section.
4.    Reaffirmation of Guaranty and Environmental Indemnity. In connection with
this First Amendment, Guarantor hereby:
(a)    Consents to and acknowledges this First Amendment and the modifications
and transactions contemplated hereby and acknowledges and agrees that neither
this First Amendment nor any documents entered into in connection with this
First Amendment shall (i) constitute, or be deemed to constitute, a novation,
release, waiver or satisfaction of Guarantor’s obligations under the Guaranty,
the Environmental Indemnity or any other Loan Documents or (ii) impair, reduce
or otherwise affect the nature of the obligations of Guarantor under the
Guaranty, except as specifically provided in Section 3 of this First Amendment,
or the Environmental Indemnity; and
(b)    Acknowledges that the Guaranty, as modified by this First Amendment, and
the Environmental Indemnity and the obligations of Guarantor contained therein
are hereby ratified and confirmed, are continuing and remain in full force and
effect and constitute the valid and legally


USActive 37092109.8    -3-

--------------------------------------------------------------------------------





binding obligations of Guarantor, except to the extent modified pursuant to this
First Amendment or any amendments to such Loan Documents entered into in
connection with this First Amendment.
(c)    Acknowledges that this reaffirmation of the Guaranty, as modified by this
First Amendment, and the Environmental Indemnity is for the benefit of Agent and
the Lenders.
(d)    Acknowledges and agrees that its ratifications and reaffirmations set
forth in this First Amendment are not required by the Loan Documents and that
Agent’s request in this First Amendment or in any other Loan Document that
Guarantor ratify and reaffirm the Guaranty, as modified by this First Amendment,
and the Environmental Indemnity and the obligations owed thereunder shall not be
deemed in any way to create such a requirement or any duty or obligation or
otherwise require Agent to obtain any ratifications, reaffirmations, consents or
waivers that are not otherwise expressly required under the Guaranty, as
modified by this First Amendment, or the Environmental Indemnity.
5.    Expenses. Borrower shall pay to Agent and Lenders all reasonable
out-of-pocket costs and expenses incurred by Agent and Lenders in connection
with this First Amendment (including, without limitation, reasonable attorneys’
fees and disbursements and filing and recording costs).
6.    Other References. All references in the Loan Documents to the Loan
Agreement shall mean the Loan Agreement, as modified by this First Amendment, as
the same may hereafter be supplemented, amended, modified, extended, renewed,
restated or replaced from time to time. All references in the Loan Documents to
the Guaranty shall mean the Guaranty, as modified by this First Amendment, as
the same may hereafter be supplemented, amended, modified, extended, renewed,
restated or replaced from time to time.
7.    Continued Force and Effect. This First Amendment is not intended to, and
shall not be construed to, effect a novation, and except as expressly provided
in this First Amendment, neither the Loan Agreement nor any of the other Loan
Documents have been modified, amended, cancelled, terminated, released,
satisfied, superseded or otherwise invalidated by execution of this First
Amendment. In the event of any conflict between the terms of this First
Amendment and the terms of the Loan Agreement or any of the other Loan
Documents, the terms of this First Amendment shall control.
8.    Governing Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York pursuant to Section 5-1401 of
the General Obligations Law without regard to its principles of conflicts of
laws.
9.    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and permitted assigns.
10.    Modifications. No modification, amendment, extension, discharge,
termination or waiver of any provision of this First Amendment, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver


USActive 37092109.8    -4-

--------------------------------------------------------------------------------





or consent shall be effective only in the specific instance, and for the
specific purpose, for which given.
11.    Entire Agreement. This First Amendment contains the entire agreement of
the parties hereto in respect of the transactions contemplated hereby, and all
prior agreements among or between such parties, whether oral or written are
superseded by the terms of this First Amendment.
12.    Interpretation. Wherever possible, each provision of this First Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this First Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this First Amendment.
13.    Headings. The Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.
14.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument and shall
become effective when copies hereof, when taken together, bear the signatures of
each of the parties hereto and it shall not be necessary in making proof of this
instrument to produce or account for original signatures or more than one of
such fully executed counterparts. Electronically delivered copies of signature
pages hereto shall be deemed to have the same effect as originals thereof.


[SIGNATURE PAGES TO FOLLOW]








USActive 37092109.8    -5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
BORROWER:
1334 YORK, LLC
By:
/s/Michael L. Gillis    
Name: Michael L. Gillis
Title: VP, Treasurer

WITH RESPECT TO SECTIONS 3 and 4 ONLY:
GUARANTOR:
SOTHEBY’S, a Delaware corporation
By:
/s/ Michael Goss    
Name:
Title:

[SIGNATURES CONTINUED ON NEXT PAGE]





--------------------------------------------------------------------------------





AGENT:
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America, as Agent
By:
/s/Gregory Kinsey    
Name: Gregory Kinsey
Title: Vice President

LENDER:
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America
By:
/s/Gregory Kinsey    
Name: Gregory Kinsey
Title: Vice President

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
By:
/s/Jerome Sanzo    
Name: Jerome Sanzo
Title: Executive Director

By:
/s/Ran (Vivian) Zhang    
Name: Ran (Vivian) Zhang
Title: Vice President








--------------------------------------------------------------------------------





ING CAPITAL LLC
By:
/s/Elizabeth M. Whitworth    
Name: Elizabeth M. Whitworth
Title: Director

By:
/s/Victor Sanchez    
Name: Victor Sanchez
Title: Director

RAYMOND JAMES BANK, N.A., a national banking association
By:
/s/Douglas S. Marron    
Name: Douglas S. Marron
Title: Senior Vice President

TIAA-CREF TRUST COMPANY, FSB, a federal savings bank
By:
/s/Edward E. Randall    
Name: Edward E. Randall
Title: Head of Corporate Lending

AOZORA BANK, LTD.
By:     /s/Atsushi Goto    
Name: Atsushi Goto
Title: General Manager
MIDFIRST BANK, a federally chartered savings association
By:
/s/Darrin Rigler
Name: Darrin Rigler
Title: SVP






--------------------------------------------------------------------------------










